18-13648-smb         Doc 551       Filed 03/26/19 Entered 03/26/19 10:54:30                 Main Document
                                                 Pg 1 of 8


 WEIL, GOTSHAL & MANGES LLP
 767 Fifth Avenue
 New York, New York 10153
 Telephone: (212) 310-8000
 Facsimile: (212) 310-8007
 Gary T. Holtzer
 Robert J. Lemons
 Kelly DiBlasi

 Attorneys for Debtors
 and Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
                                                                :
 In re                                                          :    Chapter 11
                                                                :
 WAYPOINT LEASING                                               :    Case No. 18-13648 (SMB)
 HOLDINGS LTD., et al.,                                         :
                                                                :    (Jointly Administered)
                              1
                   Debtors.                                     :
 ---------------------------------------------------------------x

                       NOTICE OF AGENDA FOR MATTERS SCHEDULED
                        FOR HEARING ON MARCH 28, 2019 AT 10:00 A.M.

                 PLEASE TAKE NOTICE that on November 25, 2018, Waypoint Leasing
 Holdings Ltd. and certain of its subsidiaries and affiliates, as debtors and debtors in possession
 (collectively, the “Debtors”), each filed a voluntary petition for relief under chapter 11 of title 11
 of the United States Code (collectively, the “Chapter 11 Cases”) with the United States
 Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”).

                PLEASE TAKE FURTHER NOTICE that a hearing has been scheduled for
 March 28, 2019 at 10:00 a.m. (Prevailing Eastern Time) before the Honorable Stuart M. Bernstein,
 United States Bankruptcy Judge, Bankruptcy Court, One Bowling Green, Room 723, New York,
 New York 10004 (the “Hearing”).

                 PLEASE TAKE FURTHER NOTICE that an agenda with respect to the Hearing
 is set forth below. Copies of each pleading identified below can be viewed and/or obtained by:
 (i) accessing the Bankruptcy Court’s website at http://www.nysb.uscourts.gov or (ii) from the
 Debtors’ claims and noticing agent, Kurtzman Carson Consultants LLC, either at
 http://www.kccllc.net/waypointleasing, by calling (888) 733-1446 (toll free) for U.S. and Canada-
 based parties or +1 (310) 751-2635 for international parties, or by sending an e-mail to

 1
   A list of the Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax
 identification number, is annexed hereto as Exhibit A.
18-13648-smb     Doc 551      Filed 03/26/19 Entered 03/26/19 10:54:30         Main Document
                                            Pg 2 of 8


 WaypointInfo@kccllc.com. Note that a PACER password is needed to access documents on the
 Bankruptcy Court’s website.

 I.    UNCONTESTED MATTERS:

       1.      Application of Debtors Pursuant to 11 U.S.C. §§ 327 and 328 and Fed. R. Bankr.
               P. 2014 and 2016 Authorizing Debtors to Retain Accenture LLP as Corporate
               Advisor Nunc Pro Tunc to the Petition Date [ECF No. 298]

               Response Deadline:    February 5, 2019 at 4:00 p.m., extended to March 7, 2019 at
                                     10:00 a.m. for the U.S. Trustee.

               Responses Filed:      None.

               Related Documents:

                         A.   Order Granting Debtors’ Request for Adjournment of Hearing [ECF
                              No. 361]

                         B.   Notice of Adjournment of Certain Retention Application Scheduled
                              for Hearing on February 12, 2019 [ECF No. 378]

                         C.   Notice of Adjournment and Cancellation of Hearing Scheduled for
                              March 14, 2019 [ECF No. 526]

                         D.   Supplemental Declaration of Michael B. Cox in Support of
                              Application of Debtors [ECF No. 549]

                         E.   Certificate of No Objection Under 28 U.S.C. § 1746 Regarding
                              Application of Debtors [ECF No. 550]

               Status:        This matter is going forward on an uncontested basis.

       2.      Application of Debtors Pursuant to 11 U.S.C. § 502(b)(9) and Fed. R. Bankr. P.
               3003(c)(3) for Entry of Order Establishing Deadlines for Filing Proofs of Claim
               and Procedures Relating Thereto and Approving Form and Manner of Notice
               Thereof [ECF No. 498]

               Response Deadline:    March 21, 2019 at 4:00 p.m.

               Responses Filed:      None.

               Related Documents:

                         A.   Notice of Hearing for Application of Debtors [ECF No. 500]

                         B.   Notice of Filing of Revised Proposed Bar Date Order and Proposed
                              Bar Date Notice [ECF No. 529]


                                               2
18-13648-smb     Doc 551      Filed 03/26/19 Entered 03/26/19 10:54:30         Main Document
                                            Pg 3 of 8


                         C.   Certificate of No Objection Under 28 U.S.C. § 1746 Regarding
                              Application of Debtors [ECF No. 542]

               Status:        This matter is going forward on an uncontested basis.

 II.    MATTER FOR WHICH OBJECTION DEADLINE HAS NOT YET PASSED

        3.     Motion of Macquarie Rotorcraft Leasing Holdings Limited, as Purchaser, for Entry
               of Order Dismissing Chapter 11 Cases for (A) MSN 4466 Trust: Case No. 18-
               13718, and (B) MSN 1251 Trust: Case No. 18-13751, Effective as of Closing Date
               Under Macquarie Purchase Agreement [ECF No. 544]

               Response Deadline:    March 28, 2019 at 10:00 a.m.

               Responses Filed:      None.

               Related Documents:

                         A.   Declaration of Michael J. Edelman in Support of an Order to Show
                              Cause Scheduling a Hearing on Shortened Notice to Consider the
                              Motion of Macquarie Rotorcraft Leasing Holdings Limited, as
                              Purchaser [ECF No. 545]

                         B.   Order to Show Cause Scheduling a Hearing on Shortened Notice to
                              Consider Dismissing Chapter 11 Cases [ECF No. 547]

               Status:        This matter is going forward.

 III.   ADJOURNED MATTER

        4.     Application of Debtors Pursuant to 11 U.S.C. § 327, Fed. R. Bankr. P. 2014(a) and
               2016, and Local Rules 2014-1 and 2016-1 for Authority to Employ and Retain
               KPMG as Accounting and Financial Reporting Advisors and Tax Advisors for the
               Debtors Nunc Pro Tunc to the Petition Date [ECF No. 329]

               Response Deadline:    March 7, 2019 at 4:00 p.m.

               Responses Filed:      None.

               Related Documents:

                         A.   Order Granting Debtors’ Request for Extension of Objection
                              Deadline for the United States Trustee [ECF No. 460]

                         B.   Notice of Adjournment and Cancellation of Hearing Scheduled for
                              March 14, 2019 [ECF No. 526]

               Status:        This matter is adjourned to May 16, 2019 at 10:00 a.m.


                                               3
18-13648-smb   Doc 551   Filed 03/26/19 Entered 03/26/19 10:54:30   Main Document
                                       Pg 4 of 8


 Dated: March 26, 2019
        New York, New York

                                   /s/ Kelly DiBlasi
                                   WEIL, GOTSHAL & MANGES LLP
                                   767 Fifth Avenue
                                   New York, New York 10153
                                   Telephone: (212) 310-8000
                                   Facsimile: (212) 310-8007
                                   Gary T. Holtzer
                                   Robert J. Lemons
                                   Kelly DiBlasi

                                   Attorneys for Debtors
                                   and Debtors in Possession




                                        4
18-13648-smb   Doc 551   Filed 03/26/19 Entered 03/26/19 10:54:30   Main Document
                                       Pg 5 of 8


                                    Exhibit A

                                     Debtors
18-13648-smb     Doc 551       Filed 03/26/19 Entered 03/26/19 10:54:30      Main Document
                                             Pg 6 of 8


  Debtor                              Last 4    Debtor                           Last 4
                                      Digits of                                  Digits of
                                      Tax ID                                     Tax ID
                                      Number                                     Number

  Waypoint Leasing Holdings Ltd.      2899      MSN 760682 Trust                 N/A

  Waypoint Leasing (Luxembourg)       7041      MSN 920022 Trust                 N/A
  S.à r.l.

  Waypoint Leasing (Ireland)          6600      MSN 920062 Trust                 N/A
  Limited

  Waypoint Asset Co 10 Limited        2503      MSN 920125 Trust                 N/A

  MSN 2826 Trust                      N/A       MSN 9229 AS                      7652

  MSN 2879 Trust                      N/A       Waypoint Asset Co 3A Limited     6687

  Waypoint Asset Co 11 Limited        3073      MSN 41371 Trust                  N/A

  MSN 2905 Trust                      N/A       Waypoint Asset Euro 1A Limited   9804

  Waypoint Asset Co 14 Limited        1585      MSN 4466 Trust                   N/A

  Waypoint Asset Co 15 Limited        1776      MSN 4469 Trust                   N/A

  Waypoint Asset Co 3 Limited         3471      MSN 6655 Trust                   N/A

  AE Helicopter (5) Limited           N/A       Waypoint Leasing (Luxembourg)    8928
                                                Euro S.à r.l.

  AE Helicopter (6) Limited           N/A       Waypoint Asset Co 1A Limited     1208

  MSN 31141 Trust                     N/A       Waypoint Leasing Labuan 1A       2299
                                                Limited

  MSN 31492 Trust                     N/A       Waypoint Asset Co 1C Limited     0827

  MSN 36458 Trust                     N/A       Waypoint Asset Co 1D Limited     7018

  MSN 760543 Trust                    N/A       Waypoint Asset Co 1F Limited     6345

  MSN 760551 Trust                    N/A       Waypoint Asset Co 1G Limited     6494

  MSN 760581 Trust                    N/A       Waypoint Asset Co 1H Limited     7349
18-13648-smb    Doc 551      Filed 03/26/19 Entered 03/26/19 10:54:30         Main Document
                                           Pg 7 of 8


  Debtor                            Last 4    Debtor                              Last 4
                                    Digits of                                     Digits of
                                    Tax ID                                        Tax ID
                                    Number                                        Number

  MSN 760628 Trust                  N/A         Waypoint Asset Co 1J Limited      7729

  MSN 760631 Trust                  N/A         MSN 20159 Trust                   N/A

  MSN 6658 Trust                    N/A         Waypoint Asset Funding 6 LLC      4964

  Waypoint 760626 Business Trust    N/A         Waypoint Asset Co 7 Limited       9689

  MSN 7152 Trust                    N/A         Waypoint Asset Euro 7A Limited    2406

  MSN 7172 Trust                    N/A         Waypoint Asset Co 8 Limited       2532

  Waypoint Asset Funding 3 LLC      4960        MSN 31041 Trust                   N/A

  Waypoint Asset Malta Ltd          5348        MSN 31203 Trust                   N/A

  Waypoint Leasing Labuan 3A        8120        MSN 31578 Trust                   N/A
  Limited

  Waypoint Leasing UK 3A Limited    0702        MSN 760617 Trust                  N/A

  Waypoint Asset Co 4 Limited       0301        MSN 760624 Trust                  N/A

  Waypoint Asset Co 5 Limited       7128        MSN 760626 Trust                  N/A

  MSN 1251 Trust                    N/A         MSN 760765 Trust                  N/A

  MSN 14786 Trust                   N/A         MSN 920063 Trust                  N/A

  MSN 2047 Trust                    N/A         MSN 920112 Trust                  N/A

  MSN 2057 Trust                    N/A         Waypoint 206 Trust                N/A

  Waypoint Asset Co 5B Limited      2242        Waypoint 407 Trust                N/A

  Waypoint Leasing UK 5A Limited    1970        Waypoint Asset Euro 1B Limited    3512

  Waypoint Asset Co 6 Limited       8790        Waypoint Asset Euro 1C Limited    1060

  MSN 31042 Trust                   N/A         MSN 20012 Trust                   N/A

  MSN 31295 Trust                   N/A         MSN 20022 Trust                   N/A




                                            2
18-13648-smb    Doc 551        Filed 03/26/19 Entered 03/26/19 10:54:30       Main Document
                                             Pg 8 of 8


  Debtor                              Last 4    Debtor                            Last 4
                                      Digits of                                   Digits of
                                      Tax ID                                      Tax ID
                                      Number                                      Number

  MSN 31308 Trust                     N/A         MSN 20025 Trust                 N/A

  MSN 920119 Trust                    N/A         MSN 920113 Trust                N/A

  Waypoint Asset Funding 8 LLC        4776        Waypoint Asset Co Germany       5557
                                                  Limited

  Waypoint Leasing UK 8A Limited      2906        MSN 31046 Trust                 N/A

  Waypoint Leasing US 8A LLC          8080        MSN 41511 Trust                 N/A

  Waypoint Asset Company              6861        MSN 760608 Trust                N/A
  Number 1 (Ireland) Limited

  Waypoint Asset Euro 1D Limited      1360        MSN 89007 Trust                 N/A

  Waypoint Asset Co 1L Limited        2360        MSN 920141 Trust                N/A

  Waypoint Asset Co 1M Limited        5855        MSN 920152 Trust                N/A

  Waypoint Asset Co 1N Limited        3701        MSN 920153 Trust                N/A

  Waypoint Asset Euro 1G Limited      4786        MSN 920273 Trust                N/A

  Waypoint Asset Funding 1 LLC        7392        MSN 920281 Trust                N/A

  Waypoint Leasing UK 1B Limited      0592        MSN 9205 Trust                  N/A

  Waypoint Leasing UK 1C Limited      0840        MSN 9229 Trust                  N/A

  Waypoint Asset Company              7847        MSN 920030 Trust                N/A
  Number 2 (Ireland) Limited

  Waypoint 2916 Business Trust        N/A         Waypoint Asset Funding 2 LLC    7783

  MSN 31431 Trust                     N/A         Waypoint Asset Co 1K Limited    2087

  MSN 760734 Trust                    N/A         Waypoint Leasing Services LLC   8965

  MSN 920024 Trust                    N/A




                                              3
